 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     MARGUERITE WALKER,                               CASE NO. C17-5921 BHS
 8
                             Plaintiff,               ORDER DENYING
 9          v.                                        DEFENDANT’S MOTION TO
                                                      DISMISS
10   UNITED STATES OF AMERICA,

11                           Defendant.

12

13          This matter comes before the Court on Defendant United States of America’s

14   (“Government”) motion to dismiss. Dkt. 27. The Court has considered the pleadings

15   filed in support of and in opposition to the motion and the remainder of the file and

16   hereby denies the motion for the reasons stated herein.

17                  I.   PROCEDURAL AND FACTUAL BACKGROUND

18          Plaintiff Marguerite Walker (“Plaintiff”) filed her claims based on the death of her

19   husband George Walker. Mr. Walker served approximately eight years in the United

20   States Air Force, which qualified him for medical care provided by the United States

21   Department of Veterans Affairs (“VA”). Dkt. 1, ¶¶ 3.4, 3.5.

22


     ORDER - 1
 1          Between 2012 and 2016, doctors at the American Lake Veterans Hospital

 2   evaluated Mr. Walker at least five times. Dkt. 28-2 at 4. On June 14, 2012, VA medical

 3   staff documented that Mr. Walker had a heart murmur. Id. However, on subsequent

 4   visits no medical staff noted or evaluated Mr. Walker for this murmur. Id.

 5          On June 21, 2016, Mr. Walker “presented to the American Lake urgent care . . .

 6   with a chief complaint of difficulty breathing and chest pain with minimal activity.” Id.

 7   Mr. Walker was subsequently transferred to the Seattle VA Hospital by ambulance for

 8   evaluation. Id. At the Seattle hospital, the cardiothoracic surgical team recommended

 9   surgery. Id. at 5. Mr. Walker was discharged on June 23, 2016, to await surgery

10   scheduled for July 11, 2016. Id. On July 1, 2016, Plaintiff found her husband

11   unresponsive in their front yard and called for emergency medical attention. Id. When

12   medical personnel arrived, they were unable to resuscitated Mr. Walker, and they

13   “pronounced [him] dead at the scene due to sudden cardiac death.” Id.

14          On April 24, 2017, Plaintiff filed an administrative claim. Dkt. 21-2. Plaintiff

15   stated the basis of the claim as follows:

16                 On June 23, 2016 Mr. Walker was evaluated at the Seattle VA
            hospital. He was diagnosed with critical aortic stenosis. Instead of being
17          admitted for emergent surgery, Mr. Walker was discharged with an
            appointment for surgery scheduled for July 12, 2016. Mr. Walker was also
18          discharged on beta blockers. Mr. Walker died at home on the morning of
            July 1, 2016 awaiting his heart surgery. Veteran died waiting for care on a
19          surgical wait list.

20   Id. The Government failed to act on the claim, and Plaintiff filed this suit when the

21   Government’s allotted time expired. Id.

22


     ORDER - 2
 1          On November 7, 2017, Plaintiff filed a complaint against the Government

 2   asserting claims for medical negligence, negligence, informed consent, and corporate

 3   negligence. Dkt. 1.

 4          On April 18, 2019, the Government filed a motion to dismiss. Dkt. 27. The

 5   Government asserts that the first time Plaintiff disclosed her claim for a failure to

 6   diagnose was in her pretrial statement delivered on March 21, 2019. Id. The

 7   Government argues that the Court lacks jurisdiction over the claim because Plaintiff

 8   failed to give fair notice of the claim in her administrative claim. Id. On May 6, 2019,

 9   Plaintiff responded. Dkt. 42. On May 10, 2019, the Government replied. Dkt. 43.

10                                      II. DISCUSSION

11          As sovereign, the Government is immune from suit unless it consents to be sued.

12   United States v. Mitchell, 445 U.S. 535, 538 (1980). Any waiver of immunity is to be

13   strictly construed in favor of the United States. United States v. Nordic Villages, Inc.,

14   503 U.S. 30, 33-34 (1992). The Federal Tort Claims Act (“FTCA”) is a limited waiver of

15   sovereign immunity that permits claims to be brought against the United States for the

16   “negligent or wrongful act or omission of any employee of the Government while acting

17   within the scope of his office or employment.” 28 U.S.C. § 1346(b)(1). In order to bring

18   an FTCA claim against the United States, a plaintiff must have presented the claim to the

19   appropriate federal agency and then the claim must have been finally denied by that

20   agency. 28 U.S.C. 2675(a). Thus, exhaustion of the administrative remedy is a

21   jurisdictional prerequisite to filing an FTCA action. McNeil v. United States, 508 U.S.

22   106, 113 (1993).


     ORDER - 3
 1          In this case, the parties dispute the specificity of Plaintiff’s administrative claim.

 2   The Government concedes that Plaintiff filed an administrative claim but contends that

 3   the claim form did not include a claim for failure to diagnose. Dkt. 27 at 7–11. “[T]he

 4   prerequisite administrative claim need not be extensive.” Goodman v. United States, 298

 5   F.3d 1048, 1055 (9th Cir. 2002). “[T]he notice requirement . . . is minimal, and a

 6   plaintiff’s administrative claims are sufficient even if a separate basis of liability arising

 7   out of the same incident is pled in federal court.” Id. Beyond these standards, the parties

 8   do not provide and the Court is unable to locate any Ninth Circuit authority that provides

 9   further guidance to the issue at hand, except for the Circuit’s statement that “[w]e have

10   prior precedent supporting a generous notice interpretation . . . .” Id. at 1056. Looking

11   outside this Circuit, in Goodman, the Ninth Circuit cited Burchfield v. United States, 168

12   F.3d 1252 (11th Cir. 1999) with approval. Goodman, 298 F.3d at 1055. There, the

13   Eleventh Circuit stated that “[a]n administrative agency is deemed to be on notice not

14   only of the theories of recovery stated in the claim, but of the theories of recovery that its

15   reasonable investigation of the specific allegations of the claim should reveal.”

16   Burchfield, 168 F.3d at 1255.

17          In this case, the Court finds that Plaintiff provided sufficient information such that

18   a reasonable investigation would have uncovered the prior medical note of a heart

19   murmur and the potential subsequent failure to diagnose the murmur from 2012–16. The

20   Government concedes that Plaintiff provided Mr. Walker’s medical records with the

21   administrative claim and that those records “encompassed Mr. Walker’s prior care . . . .”

22   Dkt. 27 at 9. Thus, Plaintiff explicitly put the Government on notice that she was


     ORDER - 4
 1   asserting a claim based on Mr. Walker’s death from severe aortic stenosis. A reasonable

 2   investigation of Mr. Walker’s prior medical records would have uncovered the prior

 3   medical note of a murmur and the failure to provide such a diagnosis at any of his

 4   appointments from 2012–16. Therefore, Plaintiff exhausted her administrative remedies,

 5   and the Court has jurisdiction to consider her failure to diagnose claim.

 6                                        III. ORDER

 7          Therefore, it is hereby ORDERED that Government’s motion to dismiss, Dkt. 27,

 8   is DENIED.

 9          Dated this 13th day of May, 2019.

10

11

12
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

13

14

15

16

17

18

19

20

21

22


     ORDER - 5
